RESOLUCIÓN
La Constitución del Estado Libre Asociado de Puerto Rico confiere a este Tribunal la función de disciplinar y destituir los jueces de los demás tribunales por las causas y mediante el procedimiento dispuesto por ley.
Conforme este mandato, la Asamblea Legislativa aprobó la See. 24 de la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico, Ley Núm. 11 de 24 de julio de 1952 (4 L.P.R.A. see. 232), establece unas pautas gene-rales sobre el procedimiento a seguir en casos de destitu-ción y separación de jueces. Dicha sección fue enmendada mediante la Ley Núm. 64 de 6 de septiembre de 1992 para delegar en este Tribunal la aprobación de las reglas de pro-cedimiento para el trámite de estas acciones.
El Tribunal ha ponderado el balance de intereses que *631debe existir en el trámite de quejas y de solicitudes de se-paración formuladas contra jueces, las recomendaciones recibidas en las Conferencias Judiciales de 1981, 1988 y 1989, y las más modernas tendencias sobre esta materia, por lo que considera adecuadas estas reglas que adopta, efectivas el 24 de noviembre de 1992 y que acompañan esta resolución.
Queda, por lo tanto, derogado en igual fecha el Trámite de Reunión Informal o de Separación del Servicio de Jueces aprobado por este Tribunal el 18 de abril de 1975.
La Regla 13 del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. I-A, ha sido enmendada mediante una resolu-ción de este Tribunal de esta misma fecha.

Publíquese.

Lo acordó el Tribunal y certifica el señor Secretario General.
(Fdo.) Francisco R. Agrait Liado

Secretario General